Citation Nr: 0909982	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based on recognition of the Veteran's son as a "helpless 
child". 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.





ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant is a veteran who had regular active service 
from October 16, 1941 to December 7, 1941; beleaguered 
service from December 8, 1941 to April 8, 1942; was missing 
(with unit awaiting formal surrender) on April 9, 1942; was a 
prisoner of war (POW) of the Japanese Government from April 
10, 1942 to September 24, 1942; was in no casualty status 
from September 25, 1942 to December 19, 1944; was missing 
(recognized guerrilla service) from December 20, 1944 to 
February 5, 1945; was in recognized guerrilla service from 
February 6, 1945 to September 5, 1945; and was in regular 
Philippine Army service from September 6, 1945 to June 30, 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.  In a prior rating decision in 
November 2002, the RO denied the same claim.  The Veteran 
submitted a notice of disagreement within one year of both 
rating decisions.  Therefore, this is not a case of an 
attempt to reopen a previous final decision on the matter.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's son, V.M. was born in December 1943 and 
attained the age of 18 in December 1961.

2.  It is not shown that V.M. was permanently incapable of 
self-support by reason of physical or mental defect present 
before, or by his 18th birthday.


CONCLUSION OF LAW

The criteria for establishing that the Veteran's son, V.M., 
is a helpless child are not met.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  That being said, courts have held that insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant. Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in four letters dated between February 2002 and 
August 2006, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim for VA benefits based on the permanent incapacity for 
self-support of the Veteran's son prior to attaining the age 
of 18 years, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's hearing testimony, information from the Social 
Security Administration of the Republic of the Philippines, 
private medical records, a scholastic record, and statements 
from of lay persons familiar with V.M.  The Veteran indicated 
at his February 2009 hearing before the undersigned, that no 
other medical evidence pertinent to the claim was available.  
See pages 5 and 6 of the transcript of that hearing.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. As such, there is no indication that 
there is any prejudice to the Veteran by the order of the 
events in this case.  See Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Factual Background

The record shows that V.M. was born in December 1943, and had 
his 18th birthday in December 1961.  Review of the claims 
file reveals numerous documents, dated from 1962 to most 
recently in February 2009-when the Veteran testified before 
the undersigned.  These documents are associated with various 
claims made over the years since 1962, and include medical 
records and applications for benefits associated with those 
claims.  

Other records on file include a transcript of V.M.'s academic 
grades from the University of Santo Tomas.  That transcript 
shows that V.M. attended Santo Tomas from the first semester 
of 1968-69 until the second semester of 1972-73, and that he 
graduated with the degree of Bachelor of Fine Arts in May 
1973.

The first medical record making a contemporaneous reference 
to any psychiatric problems is dated in February 1991.  In a 
report of VA examination of the Veteran dated that month, the 
Veteran reported on his family life.  He noted that he had 
three children including V.M. who was "unemployed and does 
side jobs whenever he can.  He lives with his mother."  The 
Veteran further reported that V.M. was also sick.  The 
Veteran thought that V.M. suffered from some type of mental 
illness.  

A June 2001 Psychiatric Report by physicians of the 
Department of Health National Center for Mental Health, 
contains remarks that V.M. had had consults there since April 
2001.  The physicians recorded a history including the 
following.  V.M. had a history of being chronically mentally 
ill since 1961, and was last admitted at the Center in 1987.  
Whenever in relapse, he would have poor sleep, and was 
restless and irrelevant.  The report contains findings from 
recent mental status examination in May 2001.

A March 2002 affidavit contains a lay statement signed by two 
persons, attesting that V.M. had been mentally retarded since 
1961 to the present.  In an April 2002 affidavit, another 
person attested that in about November 1960, he visited 
V.M.'s family and discovered that V.M.'s mental health had 
severely deteriorated, and V.M. was mentally handicapped.  

A medical certificate dated in April 2003 shows that a 
physician from the Department of Health National Center for 
Mental Health, Noel V. Reyes, M.D., DPBP, certified that the 
then 57 year old V.M., a college graduate and unemployed, was 
diagnosed to have schizophrenia.  Dr. Reyes further certified 
that V.M. was a patient of the Center in March 1997, and was 
discharged after nine months.  He was also an out-patient on 
an irregular basis.  The last visit was in June 2001.

In the April 2003 medical certificate, Dr. Reyes noted that 
"according to informant, patient had 2 consultations in 
December 1961, then another 2 consultations the following 
year."  Dr. Reyes noted that the hospital only kept records 
for 25 years before disposing of them; and that there were no 
official records of consultation in 1961, but that review of 
the charts in 1997 and 2001 revealed that the onset of mental 
illness started in 1961.  

Dr. Reyes stated that V.M. was able to complete college but 
was unable to maintain stable work as he would succumb to 
relapse frequently; and that V.M. was confined in 1997 
because he exhibited violent behavior, impaired sleep and 
restlessness.  After that confinement, relatives took him to 
a psychiatric custodial facility where he had been to the 
present, being maintained on anti-psychotic medications to 
maintain his manageable condition.   

In an October 2003 statement titled Certification, Dr. Reyes 
noted that he had cared for V.M. since 2001.  Dr. Reyes 
stated that V.M. had numerous previous out-patient 
consultations starting in 1961 at the National Center for 
Mental Health.  Dr. Reyes certified that based on history and 
examinations completed, V.M. was found to be suffering from 
schizophrenia, characterized by symptoms such as bizarre 
delusions, prominent hallucinations, incoherence, and grossly 
inappropriate affect.  Dr. Reyes opined that during the 
course of the disturbance, functioning in areas of work, 
social relations and self-care was markedly impaired.

Several lay statements received from family members in 
October 2003 attested as to V.M.'s psychiatric condition in 
the early 1960s.  These statements generally assert that V.M. 
had a mental illness since 1960.  

In a January 2004 statement, Dr. Reyes stated that a 
psychiatric report dated in June 2001 issued by Dr. Juan 
Villacorta included a background history that V.M was a 
chronically mentally ill patient since 1961, suffering from 
schizophrenia.  

In a January 2004 letter, Dr. Reyes reiterated that in a 
psychiatric report of June 2001, two physicians provided a 
background history that V.M. had been chronically mentally 
ill since 1961, suffering from schizophrenia.  Dr. Reyes 
further described the symptoms associated with schizophrenia 
and its impact on functioning.  With respect to the issue of 
V.M. being able to graduate from college, Dr. Reyes noted 
generally that the symptoms of schizophrenia can change with 
time, with intermittent hallucinations and varying ability to 
perform adequately in social situations.

In affidavits submitted in October 2006, V.M.'s brother and 
past nanny attested in total, that V.M. manifested strange 
behavior before his 18th birthday.  The nanny stated that she 
and other family members took him to the National Mental 
Hospital for consultation and treatment in June 1961, and 
took him there again in December 1962.  In these two 
documents, the two affiants stated that V.M. was able to 
graduate from college in May 1973 because he was stabilized 
most of the time by therapy and care.  They stated further 
that after graduation, from 1973 to 1976 V.M. was 
intermittently employed at several cited firms, with 
diminishing income as his condition worsened over time; and 
in March 1997 V.M.'s mental disorder became worse and he was 
hospitalized.   

In a certification document signed in October 2006 by the 
Branch Head of a branch of the Social Security System in the 
Republic of the Philippines, she certified that V.M. was a 
covered employee member, with 21 months of total 
contributions from his employment with two firms, one in 
October 1975 and the other in January 1977. 





III.  Legal Criteria and Analysis

VA regulations provide for compensation to a Veteran based on 
service-connected disability-disability resulting from a 
personal injury or disease while in active service, if the 
injury or disease was incurred or aggravated in line of duty.  
38 C.F.R. § 3.4(a), (b)(1) (2008).  The regulations further 
provide that an additional amount of compensation may be 
payable for a spouse, child, and/or dependent parent if a 
Veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling.  38 C.F.R. § 
3.4(b)(2) (2007).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  Except as provided in 
the regulations otherwise, the term "child" of the veteran is 
a person who meets the following criteria: 

(1) is either, an unmarried person who is a legitimate 
child, or a child legally adopted before the age of 18 
years, or a stepchild who acquired that status before 
the age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at 
the time of the veteran's death, or an illegitimate 
child; and 

(2) is either a person (i) who is under the age of 18 
years; or (ii) who, before reaching the age of 18 years, 
became permanently incapable of self-support; or (iii) 
who, after reaching the age of 18 years and until 
completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution. 

38 U.S.C.A. § 101(4); 38 C.F.R. § 3.315.

The Veteran is seeking to have his son recognized as a 
"child" as defined under 38 U.S.C.A. § 101(4)(A)(ii), on 
the basis that his son became permanently incapable of self-
support before attaining the age of eighteen years.  See 
38 C.F.R. § 3.356 (2008).  The Veteran contends that V.M. 
became permanently incapable of self-support before the age 
of 18, which, if supported by the evidence, would render him 
a child of the Veteran for VA purposes under 38 U.S.C.A. § 
101(4)(a)(ii).  

Basically, rating determinations on this matter will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not considered controlling.  

38 C.F.R. §3.356 (a).

To establish entitlement under the criterion of being 
"permanently incapable of self-support before the age of 
18", various factors under 38 C.F.R. §3.356 are for 
consideration.  Principal factors for consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his or 
her own efforts is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.

(3)  Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent 
and nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2008).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his 18th   birthday."  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other 
words, for purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his eighteenth 
birthday is not for consideration.  

If, however, a finding is made that a claimant was 
permanently incapable of self-support as of his eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis; that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.
 
The Veteran contends that V.M. became permanently incapable 
of self-support before the age of 18, because of a 
psychiatric disorder manifested by that time and later 
diagnosed as schizophrenia. At a February 2009 hearing before 
the undersigned, the Veteran testified that his son showed 
signs of problems by the time he first entered elementary 
school, and that in June 1960 he took his son to the National 
Mental Hospital in Manila.  The Veteran testified that his 
son graduated from elementary school when he was 21 years 
old, taking so long due to his psychiatric problems.  The 
Veteran also testified that V.M. was able to finish high 
school in four years and college in four years, only because 
of the help of a nanny hired to assist V.M.; but thereafter, 
he was not able to maintain stable work and the Veteran's 
brother cares for him now.  
 
Based on the evidence of record, the Board concludes that 
while V.M. clearly is currently disabled and dependent on 
others, the evidence of record does not show that he was 
permanently incapable of self-support by reason of mental or 
physical defect at the time when he attained age 18, in 
December 1961.  Basically, the evidence shows that V.M. was 
capable of completing high school, and he attended college 
and graduated from there in 1973.  Thereafter, according to 
family he worked for several firms from 1973 to 1976, albeit 
with diminishing income as his condition worsened over time.  
This all occurred after V.M.'s 18th birthday.  

As discussed above, there are statements and a psychiatric 
report including a report of past history of mental illness 
prior to V.M.'s 18th birthday.  These, however, were dated 
many years after V.M.'s 18th birthday, beginning in 2001.  
There is no medical evidence prior to V.M.'s 18th birthday 
showing contemporaneously that a psychiatric disorder was 
diagnosed before V.M. became 18.  

More importantly, even if V.M. were to have been shown to 
have had a psychiatric disorder by the time of his 18th 
birthday, there is nevertheless, no competent evidence that 
V.M. was permanently incapable of self-support by reason of 
mental or physical defect prior to attaining age 18.  That, 
and the fact that V.M. was able to graduate from college and 
work for several years after age 18 weighs heavily against 
the Veteran's claim on this matter.

The only evidence of record supporting the claim is found in 
lay statements by non-medical professionals, and in 
statements from medical professionals reiterating histories 
provided by others.  There is no direct medical evidence 
reporting contemporaneously on V.M.'s condition in 1961 back 
when he was 18.  Without such evidence, the fact that V.M. 
graduated from college and worked off and on for several 
years weighs against a finding that V.M. was permanently 
incapable of self support due to physical or mental 
impairment/defect before age 18 .  

In sum, since the evidence does not show that V.M. was 
permanently incapable of self support due to physical or 
mental impairment/defect before age 18, the law is 
dispositive in this matter, and the claim must be denied.



ORDER

The appeal to establish V.M. as a helpless child of the 
Veteran is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


